       Case 4:20-cr-06002-SAB    ECF No. 50    filed 02/26/20   PageID.120 Page 1 of 2




 1   Douglas E. McKinley
     8350 W Grandridge Boulevard
 2   Suite 200-431
     Kennewick, Washington 99336
 3   (509) 628-0809 phone
     (509) 392-8083 fax
 4   Attorney for Angelica Viviana Sanchez

 5
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6
     UNITED STATES OF AMERICA,                 Case No.: 4:20-cr-06002-SAB-2
 7
                 Plaintiff,
 8
                                               NOTICE OF APPEARANCE
     vs.
 9
     ANGELICA VIVIANA SANCHEZ,
10
                 Defendant
11
                 I am admitted or otherwise authorized to practice in this court, and I
12
     appear in this case as counsel for Angelica Viviana Sanchez.
13
                 Dated this 26th day of February 2020.
14
                                              S/Douglas E. McKinley
15
                                               Douglas E. McKinley, WSBA #20806
                                               8350 W Grandridge Boulevard
16
                                               Suite 200-431
                                               Kennewick, Washington 99336
17
                                               (509) 628-0809 phone
                                               (509) 392-8083 fax
18
                                               Email: doug@mckinleylaw.com
19

20
     NOTICE OF APPEARANCE - 1
21

22
       Case 4:20-cr-06002-SAB    ECF No. 50    filed 02/26/20   PageID.121 Page 2 of 2




 1                               SERVICE CERTIFICATE

 2               I certify that on February 26, 2020, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF System, which will notify Assistant

 4   United States Attorney: Stephanie Van Marter.

 5
                                               S/Douglas E. McKinley
 6                                             Douglas E. McKinley, WSBA #20806
                                               8350 W Grandridge Boulevard
 7                                             Suite 200-431
                                               Kennewick, Washington 99336
 8                                             (509) 628-0809 phone
                                               (509) 392-8083 fax
 9                                             Email: doug@mckinleylaw.com

10

11

12

13

14

15

16

17

18

19

20
     NOTICE OF APPEARANCE - 2
21

22
